DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 18, 20, 22, 24 and 26 have been amended.  Claims 27 and 28 have been added.  Claims 2, 4-6, 8, 9, 11, 13, 14, 16, 18, 20, 22, 24 and 26-28 are pending and under consideration.

The rejection of claims 16, 18, 20, 22, 24 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 20, 22, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

(B) Claims 16, 20 and 24 have been amended to require that the selection of the one or more PBMC population of step (b) based on the populations having increased IFNγ production relative to the entire PBMC population.  The originally filed specification teaches on page 16: 
 [0099] In the conventional epitope screening method, the antigen epitopes that strongly induced the expression of 4-1BB in CD8+ T cells were found to be those numbered 1, 3, 9, 11, 13, and 14 (FIG. 2A). In the case of the epitope screening method according to the present application, the quantity of IFN-.gamma. from the culture medium on day 7 indicated strong production of the epitope peptides 1, 9, 11, 13 in the culture broth (FIG. 2B). 
Figure 2B indicates the level of IFNγ in pg/ml of culture medium for PBMC cultured with epitope peptides 1-18 wherein PBMC cultures with particular epitopes that produced over 50 pg/ml IFNγ were selected.  This fails to provide support for selection based on increased IFNγ production relative to the entire PBMC population because there is no comparison with a 

The rejection of Claim 2, 5, 11, 14, 18, 22 and 26 under 35 U.S.C. 103 as being unpatentable over Pollack et al (Journal of Immunotherapy, 2014, Vol. 2, 10 pages, cited in a prior action) in view of Watanabe et al (International Journal of Hematology, 2008, Vol. 88, pp. 311-320, cited in a prior action), Har-Noy (U.S. 2004/0228848) and Herrman et al (WO2018/005712) is withdrawn in light of applicant’s arguments and further considerations.
Applicant argues that the examiner is attempting to weave a patchwork quilt together to overcome the deficiency in Pollack, and Watanabe by citing Har-Noy and Herrman.  In response to applicant's argument that the examiner has combined an excessive number of references in an attempt to weave a patchwork quilt, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant has however, brought up the point that the teachings of Har-Noy for the requirement of a specific density of cells, applies to CD4 T cells, rather than antigen activated CD8 T cells of the instant invention which is persuasive to remove Har-Noy from the rejection.  It is noted however that Yee et al (US 2010/0330067) teach that 

[0057] A treatment-effective amount of cells in the composition is at least 10.sup.9, typically greater than 10.sup.9, at least 10.sup.10 cells, and generally more than 10.sup.10. The number of cells will depend upon the ultimate use for which the composition is intended as will the type of cells included therein. For example, if cells that are specific for a particular antigen are desired, then the population will contain greater than 70%, generally greater than 80%, 85% and 90-95% of such cells. For uses provided herein, the cells are generally in a volume of a liter or less, can be 500 mls or less, even 250 mls or 100 mls or less. Hence the density of the desired cells is typically greater than 10.sup.6 cells/ml and generally is greater than 10.sup.7 cells/ml, generally 10.sup.8 cells/ml or greater. The clinically relevant number of immune cells can be apportioned into multiple infusions that cumulatively equal or exceed 10.sup.9, 10.sup.10 or 10.sup.11 cells.
Thus, it would have been prima facie obvious to provide the antigen-specific T cells of the instant invention in a density of greater than 107 or 108 cells/ml in order to have a treatment-effective amount of cells in the composition as taught by Yee et al.
However, based on reconsideration of the requirement that the CD8 T cells of the composition are at least 80% CD45RO or less than 20% CD45RA, it is noted that Wang et al (Oncoimmunology, 2016, Vol. 5, e107267, 11 pages) teach that human T cells can be segregated into TN/SCM (naïve/stem cell memory) and TCM (central memory)  based on expression of CD45RA and CD45RO, respectively (page 2/11, lines 1-3 under the heading “Phenotypic attributes…”).  Wang et al teach that within peripheral blood of healthy donors, CD45RA+CD62L+ cells represent 34.3% of the CD8 T cell population and CD45RO+CD62L+ cells represent 16.3% of the CD8 T cell population by flow cytometry analysis (page 2/11, lines 3-7 of the second column).  There are no teachings in the prior art regarding the relative number of CD45RA versus CD45RO cells in a CD8 population sorted for 4-1BB and subsequently stimulated by an anti-CD3 antibody and Il-2 as required by the instant claims.  Thus there is no reasonable expectation of success for attaining a population of CD8 T cells that is at least 80% CD45RO or 20% or less CD45RA based on the teachings of the prior art. 

The rejection of claims 2, 6, 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,801,011 in view of Har-Noy (U.S. 2004/0228848) and Herrman et al (WO2018/005712) and the rejection of claims 2, 6 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,570,371 in view of in view of Har-Noy (U.S. 2004/0228848) and Herrman et al (WO2018/005712) are withdrawn. Neither the claims of ‘011 patent nor the claims of the ‘371 patent teach a T cell population having T cells expressing both CD8 and 4-1BB wherein at least 80% of the CD8 T cells are CD45RO+ or less than 20% of the CD8 T cells are CD45RA, and this deficiency is not remedied by the teachings of Herrman et al. 


In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-6, 8, 9, 11, 13, 14, 27 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of copending Application No. 17/169,093 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the ‘093 application.

The claims of the ‘093 patent do not teach that the pharmaceutical composition obtained after the final mass expansion in step (d) is frozen as required in instant claims 27 and 28.  However, freezing cells in liquid nitrogen vapor is a well known method of preserving cells for future administration to patients.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.

All other rejections and/or objections as set forth or maintained in the prior Office action are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643